UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4135
ERIC LEONARD GADSON,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4149
ERIC LEONARD GADSON,
              Defendant-Appellant.
                                       
           Appeals from the United States District Court
         for the District of South Carolina, at Orangeburg.
             Cameron McGowan Currie, District Judge.
                     (CR-00-917-5, CR-01-552)

                      Submitted: August 26, 2002
                      Decided: September 9, 2002

       Before LUTTIG, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


                             COUNSEL

John H. Hare, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant. J. Strom Thurmond, Jr., United States Attor-
2                      UNITED STATES v. GADSON
ney, Dean A. Eichelberger, Assistant United States Attorney, Colum-
bia, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Eric Leonard Gadson seeks to appeal the sentence of forty-eight
months imprisonment with a consecutive 240-month term which he
received after he pled guilty to two counts of armed bank robbery, 18
U.S.C. §§ 2113(a), (d), 2 (2000), and using or carrying a firearm in
a crime of violence in violation of 18 U.S.C. § 924(c) (2000) (his sec-
ond such offense), and also entered a guilty plea to an information
charging that he conspired to commit armed bank robbery in violation
of 18 U.S.C. § 371 (2000).* Gadson claims that the district court
failed to make an individualized evaluation of his cooperation when
it determined the extent of his substantial assistance departure, U.S.
Sentencing Guidelines Manual § 5K1.1, p.s. (1997), 18 U.S.C.
§ 3553(e) (2000). For the reasons explained below, we dismiss the
appeal.

   This court does not review a defendant’s appeal of the extent of a
downward departure unless the departure resulted in an illegal sen-
tence or resulted from an incorrect application of the guidelines.
United States v. Hill, 70 F.3d 321, 324 (4th Cir. 1995) (citing 18
U.S.C. § 3742(a) (2000)). Gadson argues that his sentence was
imposed both in violation of law and as a result of an incorrect appli-
cation of the guidelines because the district court relied on a mechani-
cal formula to determine the extent of the departure, instead of

  *The information was initially filed in the Southern District of Georgia
and was transferred to the District of South Carolina pursuant to Fed. R.
Crim. P. 20.
                       UNITED STATES v. GADSON                         3
making an individualized evaluation of the nature of his cooperation
and its value to the government. Gadson’s appeal rests solely on the
district court’s statement that "I normally grant a three level departure
for the kind of cooperation that has been given to date in this case."
The court’s statement came after the government had described Gad-
son’s assistance at length and in very positive terms. The government
informed the court that Gadson had "done a very thorough, very com-
plete job of cooperation, given full and truthful cooperation [and] as
a direct result of his assistance we got several bank robbery cases
resolved."

   Gadson’s case is distinguishable from United States v. King, 53
F.3d 589, 591-92 (3d Cir. 1995), and United States v. Johnson, 33
F.3d 8 (5th Cir. 1994), cases which find fault with the district court
for failing to make an independent or individualized determination of
the defendant’s cooperation, because here the court’s statement that
it usually gave a three-level departure for the kind of cooperation that
Gadson had provided does not establish that it failed to evaluate his
cooperation individually. Rather, the court’s statement suggests that
it reserved a three-level departure for cooperation which was unusu-
ally extensive and beneficial to the government. While it would have
been helpful to have the court explain its departure decision more
fully, we cannot find that the district court imposed an illegal sentence
or incorrectly applied the guidelines.

  We therefore dismiss the appeal for lack of jurisdiction. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                           DISMISSED